{¶ 47} I respectfully dissent.
 {¶ 48} On January 1, 2008, Ohio's Adam Walsh Act went into effect, essentially replacing R.C. Chapter 2950, previously known as Megan's Law. On that date, sex offenders, including appellant, were reclassified by operation of law into the new tier structure of the Act. The new tier structure classifies sex offenders based on their convictions rather than on factors as with the previous law. Based upon his rape conviction, appellant was reclassified as a Tier III Offender.
 {¶ 49} Thus, I believe that appellant's appeal is moot. *Page 1